Dismiss and Opinion Filed July 19, 2018




                                        S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00338-CR

                          KENNETH TYRELL WINSLOW, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 001-85568-2017

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Myers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s July 17, 2018 “Motion to Voluntarily Dismiss Appeal.”

Appellant and his attorney have signed the motion. We grant the motion. See TEX. R. APP. P. 42.2.

       We dismiss this appeal.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
180338F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 KENNETH TYRELL WINSLOW,                           On Appeal from the County Court at Law
 Appellant                                         No. 7, Collin County, Texas
                                                   Trial Court Cause No. 001-85568-2017.
 No. 05-18-00338-CR        V.                      Opinion delivered by Chief Justice Wright.
                                                   Justices Myers and Stoddart participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered July 19, 2018.




                                             –2–